Harper, J.
This case is very imperfectly presented to us in the absence of counsel. The exception to the Commissioner’s report seems to have been sustained on the ground that damages for waste cannot be recovered in this Court; the remedy being at law. This, no doubt, is in general true; but having proper jurisdiction of the case, there is hardly any question in relation to property, which this Court may not determine incidentally for the purpose of doing complete justice, and preventing multiplicity of litigation. The rule is laid down in the case of Jesus College v. Bloom, 3 Atk. 262; Amb 54, that a bill will not lie for waste merely; but, if the party be properly in Court for another purpose, *as to obtain an injunction, then an account of past waste will be granted. The principle is very fully illustrated in the reasoning of the case. There are many cases in which an account has been allowed of the produce of mines ; and the opening of mines is waste. There is no question but that the Court was properly in possession of this case, and incident to it was the account for rents and profits, and the account for waste.
The motion is therefore granted, and the Commissioner’s report confirmed.
Johnson, J., and O’Neall, J., concurred.